711 N.W.2d 750 (2006)
474 Mich. 1111
Firial H. GORO, Plaintiff-Appellant,
v.
GRAND MACHINING COMPANY, Defendant-Appellee.
Docket No. 129945, COA No. 262363.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the October 11, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would remand this case to the Court of Appeals as on leave granted.